DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8, 9, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kavur (US 20220141920 A1) in view of Gurumoorthy (US 20220256500 A1) 

Re: Claim 1
Kavur discloses A method of wireless communication of a user equipment (UE), comprising:
obtaining, based on a first mobile alert associated with a first subscriber identity module (SIM) (See Kavur Fig. 11A: SIM 1145a) being scheduled from a first network (See Kavur Fig. 11A. [0128]  At 1118, AMF 1104a may transmit a page to UE 1106 intended for SIM 1145a.  Fig. 3. [0074] cellular communication circuitry 330 may include a single transmit chain that may be switched between radios dedicated to specific RATs. . . . a first radio may be dedicated to a first RAT, e.g., LTE), an indication of receiver resources assigned for receiving the first mobile alert associated with the first SIM; and 
See Kavur Fig. 11A. [0128] The page may include an indication (or cause) that the page is for a voice call, such as a VoLTE or VoNR call. . . . Thus, at 1122, SIM 1145a may request RF resources from SIM 1145b. The request for RF resources may include an indication of a cause (or reason for the request), in this case, a voice call . . . at 1128, SIM 1145b may grant the RF resource request.
NOTE: Also See Kavur Fig. 10A with [0122] and Fig. 11B with [0129].
refraining, based at least in part on the indication, from receiving a second mobile alert associated with a second SIM (See Kavur Fig. 11A: SIM 1145b) scheduled from a second network. (See Kavur  Fig. 11A. [0128]  at 1138, AMF 1104b may receive an SMS indication from SMSF 1192. . . . AMF 1104b may, at 1142, inform SMSF 1192 that SMS is not available. Fig. 3.  [0074] cellular communication circuitry 330 may include a single transmit chain that may be switched between radios dedicated to specific RATs . . . a second radio that may be dedicated to a second RAT, e.g., 5G NR)
See Kavur Fig. 11A. [0128]  At 1124, SIM 1145b may determine that a tune-away indication is necessary based on a cause (e.g., voice call for SIM 1145a) of the tune-away and transmit a tune-away indication, with cause, to AMF 1104b. Upon receipt of the tune-away indication, AMF 1104b may locally release the CM-Connection and subsequently inform a base station, such as base station 102, perform a local RRC release of the connection with UE 106 at 1126. . .  at 1128, SIM 1145b may grant the RF resource request. At 1130, the connection supported by SIM 1145a may initiate a radio connection with AMF 1104a.
NOTE: Also See Kavur Fig. 10A with [0122] and Fig. 11B with [0129].
NOTE: Upon RF grant (Fig. 11A: 1128), SIM 1145 initiate a radio connection (Fig. 11A: 1130). Also See Kavur  [0065] the UE 106 may be configured to communicate. . . using a single shared radio  [0077] The DSDS functionality may allow either of the two SIMs in the UE 106 to be on standby waiting for a voice call and/or data connection. In DSDS, when a call/data is established on one SIM, the other SIM is no longer active.
Kavur does not appear to expliclity disclose a first mobile alert associated with a first subscriber identity module (SIM) being scheduled from a first network, a second mobile alert associated with a second SIM scheduled from a second network. (Emphasis added).
In a similar endeavor, Gurumoorthy discloses a first mobile alert associated with a first subscriber identity module (SIM) being scheduled for broadcast from a first network, a second mobile alert associated with a second SIM scheduled for broadcast from a second network.
See Gurumoorthy [0082] Examples of such alert systems include, but are not limited to: commercial mobile alert system (CMAS), earthquake & tsunami warning system (ETWS), wireless public alerting service (WPAS), etc. Such collisions may lead to interference and the UE 106 may not successfully receive and decode such alert system messages. For example, upon receiving pages (e.g., to multiple SIMS) indicating the availability of alert system messages, the SIMS may both attempt to retrieve the alert system messages simultaneously.  
NOTE: Both CMAS and ETWS are emergency alert broadcast from network (See https://en.wikipedia.org/wiki/Wireless_Emergency_Alerts and https://en.wikipedia.org/wiki/Tsunami_warning_system).
Note, Kavur and Lazaridis are analogous art because both are directed to multi SIM device (See Kavur Abstract and Gurumoorthy Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavur invention by employing the teaching as taught by Gurumoorthy to provide the limitation.  The motivation for the combination is given by Gurumoorthy which provides the method applicability for the emergency situation. 

Re: Claims 3 and 11
Kavur in view of Gurumoorthy discloses determining that the first mobile alert associated with the first SIM is scheduled for broadcast from the network; and 
See Kavur Fig. 11B. [0129] At 1158, AMF 1104a may transmit a page to UE 1106 intended for a connection supported by SIM 1145a.
NOTE: Also See Claim 1 rejection above.
determining that the second mobile alert associated with the second SIM is scheduled for broadcast from the second network.
See Kavur Fig. 11B. [0129] AMF 1104b may, at 1178, may page UE 106 with a paging indication of voice call for SIM 1145b. 

Re: Claims 4 and 12
Kavur in view of Gurumoorthy discloses obtaining, upon completion of the receiving the first mobile alert, a second indication that the receiver resources are unassigned for receiving mobile alerts associated with the first SIM.
See Kavur Fig. 10A. [0122] At 1030, the connection supported by SIM 1045a may initiate a radio connection with AMF 1004a. At 1032, once connected, the UE may fetch (or receive) the SMS from AMF 1004a. At 1034, SIM 1045a may grant RF resources back to SIM 1045b and, at 1036, the connection supported by SIM 1045a may transition back to idle mode.
NOTE: RF grant to SIM 1045b (Fig. 10A: 1034) cannot occur without releasing RF resources from SIM 1045a. 
NOTE: Also See Kavur Fig. 11A: 1132 and 1134 with [0122] and Fig. 12: 1232 and 1234 with [0130].

Re: Claims 8 and 16
Kavur in view of Gurumoorthy discloses determining that a third mobile alert associated with the first SIM is scheduled for broadcast from the first network; and
 (See Kavur Fig. 13. [0131] AMF 1304a may transmit a page to UE 1306 intended for SIM 1345a at 1320. The page may include an indication (or cause) that the page is for an SMS)
obtaining, based on the determination that the third mobile alert is scheduled for broadcast, a third indication that the receiver resources are assigned for receiving the third mobile alert associated with the first SIM.
(See Kavur Fig. 13. [0131] Thus, at 1324, SIM 1345a may request RF resources from SIM 1345b. T. . . at 1328, SIM 1345b may grant the RF resource request)

Re: Claim 9
Kavur in view of Gurumoorthy discloses an apparatus for wireless communication, the apparatus being a user equipment (UE) (See Kavur [0071] FIG. 3 illustrates an example simplified block diagram of a communication device 106), comprising: a memory; and at least one processor coupled to the memory and configured to: 
See Kavur [0080] The processor 302 of the communication device 106 may be configured to implement part or all of the features described herein, e.g., by executing program instructions stored on a memory medium (e.g., a non-transitory computer-readable memory medium). Alternatively (or in addition), 
obtain, based on a first mobile alert associated with a first subscriber identity module (SIM) being scheduled for broadcast from a first network, an indication of receiver resources assigned for receiving the first mobile alert associated with the first SIM; and 
refrain, based at least in part on the indication, from receiving a second mobile alert associated with a second SIM scheduled from a second network.
NOTE: See the rejection of Claim 1 above.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kavur in view of Gurumoorthy as applied to Claims 1 and 9 above, and further in view of Zhao (US 20180132289 A1)

Re: Claims 2 and 10
Kavur in view of Gurumoorthy does not appear to explicitly disclose wherein the obtaining the indication of the receiver resources being assigned for receiving the first mobile alert associated with the first SIM comprises locking a transceiver resource management (TRM) module from requesting the receiver resources for receiving mobile alerts associated with other SIMs other than the first SIM.
In a similar endeavor, Zhao discloses wherein the obtaining the indication of the receiver resources being assigned for receiving the first mobile alert associated with the first SIM comprises locking a transceiver resource management (TRM) module from requesting the receiver resources for receiving mobile alerts associated with other SIMs other than the first SIM.
See Zhao  [0033]  In an MSMS wireless device in which the shared RF resource is used for an active communication on a first SIM (i.e., the subscription enabled by information stored in the first SIM), a second SIM (i.e., the subscription enabled by information stored in the second SIM) may be in an idle mode and not actively contending for access to the RF resource
NOTE: Kavur in view of Gurumoorthy discloses access to the RF resource via RF request (See Kavur Fig. 11A: 1122 for instance).
Note, Kavur in view of Gurumoorthy and Zhao are analogous art because both are directed to multi SIM device (See Kavur Abstract and Zhao Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavur in view of Gurumoorthy invention by employing the teaching as taught by Zhao to provide the limitation.  The motivation for the combination is given by Zhao which improves processing load and ensures data transmission for SIM via assigned resources.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kavur in view of Gurumoorthy as applied to Claims 4 and 12 above, and further in view of Zhao 

Re: Claims 5 and 13
Kavur in view of Gurumoorthy does not appear to explicitly disclose wherein the obtaining the second indication of the receiver resources being unassigned for receiving the first mobile alert associated with the first SIM comprises unlocking a transceiver resource management (TRM) module from being unable to  request the receiver resources for receiving mobile alerts associated with other SIMs other than the first SIM.
In a similar endeavor, Zhao discloses wherein the obtaining the second indication of the receiver resources being unassigned for receiving the first mobile alert associated with the first SIM comprises 
unlocking a transceiver resource management (TRM) module from being unable to  request the receiver resources for receiving mobile alerts associated with other SIMs other than the first SIM.
See Zhao Fig. 4, [0099] communication activity on the modem stack associated with each SIM.  [0107] the requested activity is an MMS message. [0110] Once the activity is completed, the wireless device processor may instruct the modem stack associated with the second SIM to release control of the RF resource in block 424. That is, the modem stacks associated with the first and second SIMs may revert to perfuming normal contention for access to the RF resource, depending on the particular communication needs of each.
NOTE: Kavur in view of Gurumoorthy discloses access to the RF resource via RF request (See Kavur Fig. 11A: 1122 for instance).
Note, Kavur in view of Gurumoorthy and Zhao are analogous art because both are directed to multi SIM device (See Kavur Abstract and Zhao Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavur in view of Gurumoorthy invention by employing the teaching as taught by Zhao to provide the limitation.  The motivation for the combination is given by Zhao which improves a method for sharing receiver resources.


Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kavur in view of Gurumoorthy as applied to Claims 4 and 12 above, and further in view of Gupta (US 20180183655 A1), Rupanagudi Venkata (US 20170272925 A1), and RAGHUNATHAN (US 20170332222 A1)

Re: Claims 6 and 14
Kavur in view of Gurumoorthy does not appear to explicitly disclose determining that a third mobile alert associated with the second SIM is scheduled for broadcast from the second network; increasing, based at least in part on the second indication, a priority of securing the receiver resources for receiving the third mobile alert; obtaining, based on the increased priority for securing the receiver resources for receiving the third mobile alert, a third indication of the receiver resources being assigned for receiving the third mobile alert associated with the second SIM; and receiving the third mobile alert through the receiver resources.

In a similar endeavor, Gupta discloses determining that a third mobile alert associated with the second SIM is scheduled for broadcast from the second network; 
See Gupta Fig. 4. [0083]  an MSMA wireless communication device that halts first subscription communication activities when the second subscription receives pages or other types of communication 
increasing a priority of securing the receiver resources for receiving the third mobile alert; 
See Gupta Fig. 4. [0081] At block B450, upon determining that the time duration is greater than the threshold value (B440: YES), the communication management module 230 or the general-purpose processor 206 may lower a Task and Resource Management (TRM) priority of the first activity to below than a TRM priority of a second activity to be performed by the DDS subscription.
receiving the third mobile alert through the receiver resources.
See Gupta Fig. 4. [0083] At block B460, the communication management module 230 or the general-purpose processor 206 may perform the second activity via the second (e.g., DDS) subscription. Claim 20. . .  wherein the second activity comprises at least one of page decoding, channel maintenance, or background data transfer.
Note, Kavur in view of Gurumoorthy and Gupta are analogous art because both are directed to multi SIM device (See Kavur Abstract and Gupta Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavur in view of Gurumoorthy invention by employing the teaching as taught by Gupta to provide the limitation.  The motivation for the combination is given by SHI which improves multi SIM resource management  by increasing flexibility in respective SIM’s priority. 

Kavur in view of Gurumoorthy and Gupta does not appear to explicitly disclose increasing, based at least in part on the second indication, a priority of securing the receiver resources for receiving the third mobile alert; (Emphasis Added)
In a similar endeavor, Rupanagudi Venkata discloses increasing, based at least in part on the second indication (See Rupanagudi Venkata Fig. 6. [0079] when the first subscription has received each unique message segment at least a threshold number of times to be assured of full reception, the first subscription may be de-prioritized), a priority of securing the receiver resources for receiving the third mobile alert; 
See Rupanagudi Venkata Fig. 6. [0071] In determination block 606, the processor may determine whether the first subscription should be de-prioritized. . .  based on the reception history of the first subscription during the predetermined time period.. . . the reception history may include determining whether there have been a threshold number of consecutive radio frames during which no decodable message segment blocks are received. 
NOTE: As mentioned in the rejection of Claim 4, Kavur in view of Gurumoorthy discloses obtaining, upon completion of the receiving the first mobile alert, a second indication that the receiver resources are unassigned for receiving mobile alerts associated with the first SIM.
based on the increased priority for securing the receiver resources for receiving the third mobile alert, the receiver resources being assigned for receiving the third mobile alert associated with the second SIM; and
See Rupanagudi Venkata Fig. 6. [0079] the processor may tune the RF resource to the second subscription before the predetermined time period expires in block 610 of the method 600 as described with reference to FIG. 6. In other words, when the first subscription has received each unique message segment at least a threshold number of times to be assured of full reception, the first subscription may be de-prioritized
Note, Kavur in view of Gurumoorthy and Gupta and Rupanagudi Venkata are analogous art because both are directed to multi SIM device (See Kavur Abstract and Rupanagudi Venkata Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavur in view of Gurumoorthy and Gupta invention by employing the teaching as taught by Rupanagudi Venkata to provide the limitation.  The motivation for the combination is given by Rupanagudi Venkata which improves multi SIM resource sharing. 

Kavur in view of Gurumoorthy, Gupta, and Rupanagudi Venkata does not appear to explicitly disclose obtaining, based on the increased priority for securing the receiver resources for receiving the third mobile alert, a third indication of the receiver resources being assigned for receiving the third mobile alert associated with the second SIM; (Emphasis Added).
In a similar endeavor, RAGHUNATHAN discloses obtaining, based on the increased priority for securing the receiver resources for receiving the third mobile alert (See RAGHUNATHAN [0057] Lowering the priority of Sub2 197), a third indication of the receiver resources being assigned for the second SIM; and
See RAGHUNATHAN Fig. 4. [0057] Lowering the priority of Sub2 197 may permit Sub1 192 to gain control of the RF chain (e.g., the RF chain 135) to complete the emergency call. At block 450, the control unit 110 may cause the communication unit 120 to grant control of the RF chain 135 to Sub1 192. 
Note, Kavur in view of Gurumoorthy, Gupta, and Rupanagudi Venkata and RAGHUNATHAN are analogous art because both are directed to multi SIM device (See Kavur Abstract and RAGHUNATHAN Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavur in view of Gurumoorthy, Gupta, and Rupanagudi Venkata invention by employing the teaching as taught by RAGHUNATHAN to provide the limitation.  The motivation for the combination is given by RAGHUNATHAN which improves multi SIM resource sharing. 

Re: Claims 7 and 15
Kavur in view of Gurumoorthy, Gupta, Rupanagudi Venkata, and RAGHUNATHAN discloses receiving a trigger for increasing the priority from an application processor (AP), wherein the priority is increased based on the received trigger.
See Gupta Fig. 4. [0081] At block B450, upon determining that the time duration is greater than the threshold value (B440: YES), the communication management module 230 or the general-purpose processor 206 may lower a Task and Resource Management (TRM) priority of the first activity to below than a TRM priority of a second activity to be performed by the DDS subscription.
The motivation for the combination is given by Gupta which improves multi SIM resource sharing. 
NOTE: Also See Rupanagudi Venkata Fig. 6. [0079] when the first subscription has received each unique message segment at least a threshold number of times to be assured of full reception, the first subscription may be de-prioritized). The motivation for the combination is given by Rupanagudi Venkata which improves multi SIM resource sharing. 
NOTE: Also See RAGHUNATHAN Fig. 4. [0053] Referring to FIGS. 1A, 1B, and 4, at block 410 an emergency call may be initiated on a first subscription (e.g., Sub1 192). The motivation for the combination is given by RAGHUNATHAN which improves multi SIM resource sharing. 



Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Kavur in view of Gurumoorthy and  Yun (US 20090228917 A1) is considered as the most relevant document in the prior art, which discloses wherein the at least one processor is further configured to: 
determine that the third mobile alert and the first mobile alert have a same message; (See Yun [0059])
stop a reception of the third mobile alert based on the determination that the third mobile alert and the first mobile alert have the same message; and (See Yun [0060])
Kavur in view of Gurumoorthy and  Yun does not discloses the technical features in Claim 17 of a same message identifier (ID) (Emphasis Added), and obtain a fourth indication that the receiver resources are unassigned for receiving the third mobile alert associated with the first SIM.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644